 In the Matter of LIGGETT DRUG COIMPANY, INC., EIiPLOYERandLOCAL25,UNITED RETAIL,WHOLESALE, AND DEPARTMENT STORE EM-PLOYEES, CIO, PETITIONERCeaseNo.. -R-6930.-Decided April 10, 1947Mr. Harry H. Dracos,of New York City, for the Employer.Sheehan cC Harold,byMr. John J. Sheehan,of New York City, forthe Petitioner..Buxitenkant di Cohen,of New York City, byMr. ilrnlold Cohen,forthe Intervenor.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on October 17, 22 and 23, 1946, before Sidney Reitman,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed?Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLiggett Drug Company, Inc., a Delaware corporation, is engagedin the sale and distribution of drugs in various parts of the UnitedStates.In connection with its operations, the Employer maintainswarehouses in New York City, Boston, Massachusetts, and Chicago,Illinois.Only the Employer's New York City warehouse is involvedin this proceeding.During the year preceding August 20, 1946, theEmployer purchased and stored at its New York warehouse drugsand other items valued in excess of $1,000,000, of which approximatelyI Subsequentto the hearing, the Allied Trades Council, AFL requested that it"he sub-stitutedas successor in interestto Federal Labor Union, Local 20734, AFL, which originallyhad intervened in this proceedingOn March 14, 1947, the Board issued an order to showcause why the foregoing request should not be granted Inasmuchas noneof the partieshave expressed any opposition thereto within thetime specifiedin the order, the requestis hereby granted73 N. L. R. B, No 57312 LIGGETT DRUG COMPANY, INC.31375 percent was shipped from sources outside the State of New York.During the same period, the Employer shipped from its New YorkCity warehouse products valued in excess of $1,000,000, of whichapproximately 75 percent was shipped to points outside the State.We find that the Employer is engaged in commerce within the mean-ing ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Official Trades Council, affiliated with the American Federation ofLabor, herein called the Intervenor, is a labor organization, claimingto represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner and the Intervenoras the exclusive bargaining representative of employees of the Em-ployer until either has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all warehouse, maintenance, andclerical employees at the Employer's New York City warehouse.TheIntervenor maintains that the appropriate unit is the one established bythe Federal Labor Union, Local 20734, AFL's 1945 "members only"contract between the Employer and the Intervenor's predecessor.2Although the Employer is substantially in accord with the extent ofthe unit sought by the Petitioner, it would exclude certain employees inthe general office or clerical department.In 1937, the Employer entered into a "members only" contract withtheLiggett Drug Company Warehouse Employees Union, hereincalled the Independent, which defined the unit as "all persons doingclericalwork and persons physically handling freight, wherein are'included packers, order pickers, checkers, aisle clerks, receiving clerks,elevator and lowerator operators who manually handle freight, build-ing and maintenance employees, and watchmen." At the terminationIn this contract,the partiestheretodefined the unit as followsAll employees in the classification of personsphysicallyhandling freight,includingpackers, order pickers,checkers,aisle clerks,receivingclerks,and elevator and lower-ater operatorswho manuallyhandle freight 314DECISIONS OF, NATIONAL LABOR RELATIONS BOARDof the contract with the Independent, on August 15,1945, the Employerentered into a "members only" contract with the Intervenor's prede-cessor in which the unit agreed to was substantially different from thatdefined in the Independent's contract, in that it was confined to em-ployees handling freight.'In view of the fact that the previous collective bargaining agree-ments have been "members only" contracts and that the units definedtherein have been substantially different, we are of the opinion thatthere has been no conclusive history of collective bargaining, and there-fore, we do not accord it controlling weight in the determination of theappropriate unit in this case.'The following categories of employees are in dispute:Office Clericals:The Employer's operations are conducted in twomain divisions, namely the clerical department and the freighthandling and maintenance department. The clerical department em-ployees are engaged solely in general office clerical work.5They are,in the main, segregated on the second floor of the Employer's ware-house, are under separate supervision from the rest of the warehouseemployees and have different working hours. The Employer and thePetitioner seek to include in the appropriate unit the telephone oper-ator, typist telephone relief operator, order writers, purchasingstenographer, and purchasing order filer; the Intervenor desires theirexclusion.The Employer and the Intervenor desire the exclusionfrom the appropriate unit of cashiers, manager order writers andreorder buyers, whereas, the Petitioner seeks their inclusion. In viewof the foregoing and our usual policy of excluding general office cler-icals from plant-wide units, we shall excludeallemployees workingin the clerical department from the unit hereinafter found appro-priate.The Building Accourntt Department:6The employees in this depart-ment perform maintenance work and their functions are closely inte-grated with those of the general warehouse employees.The Em-ployer and the Petitioner would include them in the appropriate unit;the Intervenor would exclude them.Where, as here, a plant-wideunit is sought and a close relationship and integration between thework of general warehouse employees and maintenance workers existand there is no cogent reason for the separation of the two groups; theSee footnote1. supraa SeeMatter of Hamilton Schen 6. 1V0shShoeCompany,66 N L R B 146 ,Matter ofKansasPowerelLight Company,64 N L R B 9155The categories of employees working in the clerical department are as follows cashiers,reorder buyers, telephone operators, t'pist telephone relief operators, eider writers, pur-chasing stenographer, and purchasing order filersThere is also a manager of der «riter, whois incharge of 10 order waters and who is clearly a supervisory employee within the mean-ing of the Boards definition thei eof6This department is composed of maintenance employees consisting of porters, firemen,general hunch men, matron for the ladies' rest room, carton salvager, relief man, for themaintenance department, paper bales, passenger elevator, and box repairers, rLIGGETT DRUG COMPANY, INC.-315Board has usually included maintenance employees in plant-wideunits.`Accordingly, we shall include all employees in the buildingaccount department in the appropriate unit.Factory Clerks : 8The Employer and the Petitioner seek the inclu-sion of these employees; the Intervenor desires their exclusion.Al-though the employees in this category perform clerical functions anddo no manual work, their work is closely integrated with the handlingof stock and is performed under the sane supervision as the manualworkers and in close association with the general warehouse employees.We are of the opinion that the duties and interests of these employeeswarrant their inclusion in the unit; we shall include them.9Ji7atchmen:There are three watchmen who are neither armed nordeputized and perform no monitorial duties.They keep the Em-ployer's property under surveillance and prevent unauthorized per-sons from entering or leaving the premises.The Employer and thePetitioner would include watchmen in the unit; the Intervenor wouldexclude them.We shall, in accordance with our usual policy, includewatchmen in the appropriate unit.Assistant Foremen:The Employer has four assistant foremen whogenerally supervise the work of the employees in their respective de-partments.The record discloses that they may effectively recommendthe hiring and discharge or the change instatus of employees workingunder them.The Petitioner and the Employer seek their inclusionin the unit, whereas, the Intervenor desires their exclusion.We shallexclude them from the unit as supervisory employees.We find that all warehouse employees at the Employer's New YorkCity warehouse, including factory clerks, building account depart-ment employees, and watchmen, but excluding employees in the cleri-cal department, assistant foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF' ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Liggett Drug Company, Inc.,an election by secret ballot shall be conducted as early as possible, butSeeMatter of The Connecticut Malleable Casting Company,66 N L R B 506 ;Matterof Goodyear Tire & Rubber Cooipangof Kansas,Inc,65 N L R B 5328This categoiy includes cigar inventors- tat stamp recorde,, censors,bill of lading clerk-shipping checkers and iecoidcis,shipping sheet v,riters and typists damaged goods depart-ment0SeeMatter of Goodman Manufacturing Company/,5S N L It B 641,Matter of TheChampion Paper andFibreCompany,63 N 1,ItB 44510Any participant in the election herein may, upon its prompt request to,and approvalthereof by, the Regional Luectoi,have its name removed from the ballot 316DECISIONSOF NATIONALLABOR RELATIONS BOARDnot later than thirty (30) days from thedate of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been- discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Local 25,United Retail,Wholesale, and Department Store Employees, CIO,or by Allied Trades Council, A. F. L., for the purposes of collectivebargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.